DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to Applicant’s request for continued examination on 12/20/2021.
Claims 1, 4-6, 10, and 13-14 have been examined in this Application.  
No new information disclosure statement has been submitted. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2015 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim rejections under 35 U.S.C. §101, filed 11/19/2021, pages 12-13 have been considered but are partially persuasive. 
Applicant argues that the claims do not amount to an abstract idea and instead are directed to a division of tasks, which amounts to the claims integrating any abstract idea into a practical application. 

	The Examiner respectfully disagrees. 
	The claims are merely directed to an abstract idea of sending a transaction settlement comprising personal identification data received from a user without significantly more. The claims recite additional elements, which include “communications terminal having a touchscreen,” “card reader connected to the communications terminal,” “a virtual keypad on the touchscreen,” “processor,” “memory”, “non-transitory computer readable medium,” and “instructions,” OTG type USB, and the piece of personal identification being encrypted. 
The additional elements do not integrate the abstract idea into a practical application. The abstract idea is categorized under certain methods of organizing human activity, specifically fundamental economic principles and mitigating risk. The mere settlement of a transaction using a user persona ID through a touch screen emphasizes the element of fundamental economic principles while also capturing the essence of mitigation of risk by processing a transaction as a result of said user ID being received. The additional elements mere automate the abstract idea. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
	Claims 5 and 13 in combination with the independent claims, recite additional elements of using a pseudo-random number to determine location of keys of said virtual keypad, which amount to a practical application. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 10, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 4-6, 10, and 13-14 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1, 4-6, 10, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of sending a transaction settlement comprising personal identification data received from a user without significantly more.
The abstract idea is categorized under certain methods of organizing human activity, for example, fundamental economic principles, and mitigating risk. Using a personal identification  data (PIN) to advance a transaction summarizes the scope of fundamental economic principles and mitigating risk when conducting a transaction. The use of a device(s) to display a screen, whether received from another device in order to receive the user PIN amounts to mere mitigation of risk and fundamental economic principles grounded on securing transactions by receiving user entered data to confirm an execution of a transaction. 
Claims 1, for instance recites, in pertinent part:
A method for processing transaction data, the method comprising, in a… 
detecting a necessity of entering a piece of personal identification data during a transaction; 
transmitting […] a request for display […], said request comprising a piece of data representing a passage […] from a mode of operation called a "master" mode to a mode of operation called a "slave" mode; 
receiving.. the request for the display…;
in response to receiving the request for display… switching… to the slave mode of operation;
generating… the… keypad…
transmitting the… keypad…
…displaying the… keypad…
Receiving… an entry of the piece of personal identification data, from said user using said… keypad, which is at least partly controlled…
Receiving… said piece of personal identification data entered through the… keypad…
…processing the transaction by transmitting… the… piece of the personal identification data received from the… reader. 
The judicial exception is not integrated into a practical application. Claims 1, and 10 recite the following additional elements: “communications terminal having a touchscreen,” “card reader connected to the communications terminal,” “a virtual keypad on the touchscreen,” “processor,” “memory”, “non-transitory computer readable medium,” and “instructions,” OTG type USB, and the piece of personal identification being encrypted. The additional elements are recited at a high level of generality and merely automate or execute the abstract idea. Each of the additional elements / limitations in combination are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
On the other hand, Claims 5 and 13 in combination with the independent claims, recite additional elements of using a pseudo-random number to determine location of keys of said virtual keypad, which amount to a practical application. 
The claims are not patent eligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/El Mehdi Oussir/
Patent Examiner, Art Unit 3685
03/25/2022